Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered November 20, 2000, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of felony murder beyond a reasonable doubt. The eyewitness testimony and the admissions made by the defendant in the two written statements and video statement given to the police on the night of his arrest clearly established that the defendant was an armed, active participant in the robbery.
Moreover, resolution of issues of credibility, as well as the weight to be accorded the evidence presented, are primarily questions to be determined by the jury, which heard and saw the witnesses (see People v Gaimari, 176 NY 84). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88; People v Waithe, 145 AD2d 667; People v Reardon, 141 AD2d 869). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). Florio, J.P., Friedmann, Adams and Crane, JJ., concur.